DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s information disclosure statement of April 28, 2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Owen, US 4,917,790.
Owen teaches the invention substantially as claimed and specifically teaches a fluidized catalytic cracking process and apparatus which includes two stage hot stripper between oC preferably between 538-595oC. [Note Column 6, lines 50-65]  The catalyst from cyclone is discharged via diplegs to the stripping zone (30).  The stripper (3) has a first stage and second stage of stripping.  The first stage of stripping occurs in dens phase fluidized bed (31).  The first stage of stripping is “hot”.  Spent catalyst is mixed in bed (31) with hot catalyst from the regenerator.  Direct contact heat exchange heats spent catalyst.  In bed 31, a stripping gas, preferably steam flows counter current to the catalyst wherein the stripping gas is introduced into the lower portion of bed 31 by one or more conduits (134).  The first catalyst bed includes trays or baffles.  The residence time in bed (31) in the stripping zone (30) ranges from 1-7 minutes.  The vapor residence time in bed (31), the first stage stripping zone range from 0.5 to 30 seconds.  The high temperature stripping removes coke, sulfur and hydrogen from the spent catalyst.  The sulfur removed is hydrogen sulfide and mercaptans.  The hydrogen is removed as molecular hydrogen, hydrocarbons and hydrogen sulfide.  The high temperature stripping can reduce coke to the regenerator by 30-50% or more and remove 50-80% of the hydrogen and removes 35-55% of the sulfur.[Note Column 7, lines 24-68]  Owens further teaches that after high temperature stripping the catalyst still contains some strippable hydrocarbons.  A 
However, Owens does not specifically teach specifically teach that the stripping gas and a gas contaminant at a second concentration is reduce by 50% or greater as compared to the first concentration and does not specifically teach all the specific gas contaminants. 
It would have been obvious to one having ordinary skill in the art at the time of filing or at the time the invention was made to modify the apparatus and process taught in Owen such that when regenerating the catalyst in the regenerator produces a gas comprising oxygen or air produces a mixture comprising a regenerated catalyst and a gas contaminant a first concentration, introducing a stripping a gas and the mixture into a regenerated catalyst stripper to produce a regenerated catalyst stripper to produce a regenerated catalyst stream comprising the regenerated catalyst, the stripping gas and a gas contaminant at a second concentration that is reduce by 50% or greater as .  
Conclusion
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Centinkaya teaches side mounted FCC stripper with two-zone stripping.  Johnson et al. teach active bed fluidized catalyst stripping.  Senior teaches FCC unit catalyst stripper.  Lomas’000 teaches higher containment VSS with multizone stripping.  Lomas ‘985 teaches FCC separation method and apparatus with improved stripping.  Cox et al. teach method for catalyst stripping including two zone stripping at different catalyst severity conditions.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771